OPINION — AG — **** JUDGES — UNIFORM RETIREMENT SYSTEM **** A JUSTICE OR JUDGE WHO HAS SERVED EIGHT YEARS OF ACCREDITED SERVICE AND THEN REIGNS BEFORE QUALIFYING FOR RETIREMENT BENEFITS UNDER ANY OF THE PROVISIONS OF 20 O.S. 1969 Supp., 1102 [20-1102], AS AMENDED, MAY RETIRE UNDER THE UNIFORM RETIREMENT SYSTEM FOR JUSTICES AND JUDGES ACT UPON REACHING AGE OF 70, PROVIDING HE WAS SERVING AS A JUSTICE OF THE STATE SUPREME COURT, OR A JUDGE OF THE COURT OF CRIMINAL APPEALS ON APRIL 8, 1968, OR AS A JUDGE OF THE DISTRICT COURT OR SUPERIOR COURT ON JANUARY 12, 1969. OTHERWISE, THE JUSTICE OR JUDGE MUST SERVE AT LEAST ONE YEAR AND THE MAJOR PORTION OF A SECOND YEAR AFTER JANUARY 12, 1969, TO BE ELIGIBLE. IF SAID JUSTICE OR JUDGE DIES BEFORE RECEIVING ANY RETIREMENT BENEFITS, HIS NAMED BENEFICIARY, OR HIS ESTATE, IF HE HAS NO NAMED BENEFICIARY, IS ENTITLED TO RECEIVE HIS ACCUMULATED CONTRIBUTION. CITE: 20 O.S. 1969 Supp., 1103 [20-1103] (W. HOWARD O'BRYAN) ** SEE: OPINION NO. 75-152 (1975) **